       Case 19-35298 Document 46-1 Filed in TXSB on 10/31/19 Page 1 of 1



             IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS
                        HOUSTON DIVISION
 In re:                           §
                                  §
 PRESTIGE HEATING AND             §            Case No. 19-35298-H3
 AIR CONDITIONING, LLC            §
              Debtor.             §                 Chapter 11

                 ORDER AUTHORIZING PAYMENT TO PREPETITION
                        CLAIMS OF CRITICAL VENDORS
                                  (No. ____)

       CAME ON for consideration, the Motion for Order Authorizing Payment of Pre-petition

Critical Vendors filed by Prestige Heating and Air Conditioning, LLC. After considering the

evidence, the Court finds sufficient cause to grant the Motion. It is therefore,

       ORDERED the Debtor is authorized to pay the prepetition claims of its critical vendors

as provided below:



          Critical Vendor               Estimated Prepetition          Description of Goods
                                        Amount Owed                    Provided
          Coastal HVAC                  $10,616.78                     HVAC materials and
          51 Esplanade Blvd #100                                       supplies
          Houston, TX 77060
          Century AC Supply             $7,087.75                      HVAC materials and
          10510 W Sam Houston                                          supplies
          Pkwy
          Houston, TX 77099




                                  Reserved for Judge’s Signature
